Citation Nr: 1128581	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a 40 percent schedular rating for lumbar strain with degenerative disc disease (low back disability) was properly reduced to 20 percent, effective May 1, 2009.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was originally scheduled to testify at a hearing before a RO Hearing Officer in June 2010; however, on the day of the scheduled hearing, he withdrew his request in writing.

The Board notes that the only issue on appeal is the matter of the reduction in the assigned disability rating for the Veteran's low back disability.  See Dofflemeyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991).  Accordingly, the matter on appeal does not contemplate a claim for an increased rating.

The issue of entitlement to an increased evaluation for lumbar strain with degenerative disc disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board also notes that the date stamp on the notice letter accompanying the February 24, 2009, rating decision is March 3, 2009.  However, the effective date of the reduction was not the first of the following month (April 1, 2009), but was instead May 1, 2009.  See 38 C.F.R. § 3.31 (2010).  To the extent that this discrepancy may affect the effective date of the reduction, this issue is referred to the AOJ for consideration and appropriate action.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 40 percent rating for low back disability in a December 2008 rating decision.  In the accompanying notice letter, he was informed of his right to submit additional evidence.

2.  The February 2009 rating decision reduced the rating for the Veteran's low back disability from 40 to 20 percent, effective May 1, 2009.

3.  At the time of the February 2009 rating decision, the 40 percent evaluation for the Veteran's low back disability had been in effect for less than five years.

CONCLUSION OF LAW

The discontinuance of the 40 percent evaluation for the Veteran's for lumbar strain with degenerative disc disease, effective May 1, 2009, was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.105(e), 3.344, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2008 that explained the proposed reduction and was issued prior to the reduction of benefits.  The letter informed the Veteran of what type of information and evidence was needed to show that a reduction was not warranted and instructed him that he had 60 days within which to file any such additional information.  The Veteran was also informed of his ability to request a personal hearing.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Analysis
      
The Veteran was originally granted service connection in December 1999 and was assigned a 10 percent evaluation, effective November 18, 1998.  That evaluation was later increased to 40 percent, effective April 29, 2005.  In September 2006, the Veteran submitted a claim for a temporary total disability rating due to hospitalization.  In an August 2007 rating decision, the Veteran was denied a temporary total evaluation, and was granted service connection for radiculopathy of the bilateral lower extremities.  His 40 percent evaluation for limitation of motion was continued.  In the body of this rating decision, the RO noted that the Veteran's low back disability appeared to be improving, but sustainable improvement had not been definitively established.  Since VA found a likelihood of improvement, the Veteran was advised that his disability evaluation was not permanent and was subject to a future examination.  The Veteran underwent a VA spine examination in December 2008.  Later that month, the RO issued a rating action proposing to reduce his evaluation to 20 percent.  In the letter accompanying this rating action, the Veteran was notified that he had 60 days to submit additional evidence and to request a predetermination hearing.  He did not submit any additional evidence within the stated 60-day time frame.  In a February 2009 rating decision, his evaluation for the service connected low back disability was reduced to 20 percent, effective May 1, 2009.

At the outset, the Board finds that the RO satisfied all the necessary procedural guidelines for a reduction in the Veteran's evaluation for his service-connected lumbar strain.  Reduction in the evaluation of a service-connected disability is allowed when warranted by the evidence and subject to certain procedural guidelines: First, there must be a rating action proposing the reduction; then the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R. § 3.105(e).  If a hearing is not requested, and a reduction is still considered warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  

As detailed above, the Veteran was issued a rating action in December 2008, proposing to reduce the evaluation of his low back disability from 40 percent to 20 percent.  The accompanying letter notified the Veteran of the 60-days time frame within which he could submit additional evidence and/or request a predetermination hearing.  No response was received from the Veteran within that time period and the reduction was effectuated.  Thus, the RO correctly followed the procedural guidelines for a reduction of the Veteran's low back disability by properly notifying him of the action and allowing him 60 days to submit evidence on his behalf.  

The prior 40 percent disability rating was in effect from April 29, 2005, to April 30, 2009.  This rating was in effect for four years, short of the five years required for special regulatory protections under 38 C.F.R. § 3.344 (a), (b).  Absent a duration of five or more years, a disability evaluation can be reduced based upon a showing that the disability has improved.  38 C.F.R. § 3.44(c); see also Brown v. Brown, 5 Vet. App. 413, 420-21 (1993)(holding that a reduction requires determinations, based on a preponderance of the evidence, that an improvement has occurred and that such improvement reflects an improvement in ability to function under ordinary conditions of life and work).  

Disabilities of the spine, including degenerative arthritis of the spine (Diagnostic Code 5242), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

In conjunction with his increase to a 40 percent evaluation, the Veteran underwent a VA examination in September 2005.  At that time, he complained of chronic back pain and reported undergoing surgery to repair a herniated disc in July 2005.  He did not use a cane, crutch, or brace.  Upon physical examination, he was physically limited due to his back pain.  His range of motion was limited to 20 degrees flexion, with pain preventing any additional motion; extension to 5 degrees; lateral flexion to 10 degrees bilaterally; and lateral rotation to 20-30 degrees bilaterally.  The examiner opined that this limitation of function was probably related to the Veteran's recent back surgery.  Based on the September 2005 examination findings, the Veteran was awarded a 40 percent disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

VA and private treatment records following that examination showed complaints of low back pain with radiation to his legs.  Decreased range of motion (particularly forward flexion) was noted, but not quantified.

In July 2007, the Veteran underwent a VA medical examination.  At that time, he complained of back pain resulting in decreased quality of life in that he can no longer play sports or camp with his son.  He took morphine to manage his pain and used a TENS unit and muscle stimulator.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, obstipation, erectile dysfunction, falls, unsteadiness, or dizziness.  The Veteran did have a history of some fecal incontinence (occasional leakage), which was related to his Crohn's disease.  There was numbness, paresthesias, and leg or foot weakness related to his low back disability.  There was also a history of fatigue, decreased motion, stiffness, spasm, moderate constant pain with radiation down the leg, and severe daily flare-ups, which the Veteran estimated as impairing his function by 50 to 75 percent.  

Objectively, the muscles of the spine were tender and painful with motion bilaterally, but there was no evidence of spasm, atrophy, guarding, or weakness.  This tenderness and pain was not found to be severe enough to result in an abnormal gait or abnormal spinal contour.  Despite this, the Veteran was noted to have an antalgic gait.  No abnormal spine curvature was found.  Motor and sensory exams were normal with normal muscle tone, no atrophy, and no abnormal sensation.  Reflex examination found hypoactivity in the bilateral knee jerk and bilateral ankle jerk results, but normal plantar results.  There was no evidence of ankylosis.  His range of motion was as follows: flexion from zero to 45 degrees with pain at 45 degrees; extension from zero to 19 degrees with pain at 19 degrees; lateral flexion from zero to 19 degrees, bilaterally, with pain at 19 degrees; lateral rotation from zero to 32 degrees, bilaterally, with pain at 32 degrees.  There was no additional loss of motion upon repetitive use of the joint.  The Veteran was a police officer in the field, but was reassigned to a desk job.  He stated that his additional service connected disability (Crohn's disease) necessitated leave from work and as a result, he tried to save his sick leave for flare-ups of that disability, not his low back disability.  (Though the report later indicates that the Veteran missed 3 weeks of work in the past year due to low back pain.)  The effects of this disability prevented the Veteran's participation in sports; severely affected his ability to perform chores, exercise, and travel; moderately affected his ability to dress and participate in recreation; and mild affected feeding, bathing, toileting, and grooming.  The examiner found that physical employment was prevented, but sedentary employment was possible.

Following the July 2007 VA examination, the RO proposed a reduction from 40 percent to 20 percent and scheduled him for another examination.  

The record shows that the Veteran underwent back surgery in August 2008, after a motor vehicle accident.  Specifically, he had his L4-S1 fused.

In December 2008, the Veteran underwent a VA medical examination in conjunction with this claim.  At that time, he complained of moderate, constant pain radiating down the left leg, stiffness, and spasms.  He reported three severe flare-ups per week which lasted hours and resulted in loss of motion by 50 percent, requiring medication and rest.  The Veteran reported one incapacitating episode in that he was hospitalized for two days for the above-mentioned surgery.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, no nocturia, no fecal incontinence, no obstipation, no erectile dysfunction, no numbness, no paresthesias, no leg or foot weakness, no falls, no unsteadiness, no visual dysfunction, no dizziness.  

On objective evaluation, the muscles of the thoracic spine were tender bilaterally, but there was no finding of atrophy, spasm, guarding, or weakness.  The tenderness found was insufficient to result in abnormal gait or abnormal spine contour.  His spinal motor exam results were normal.  A sensory exam revealed evidence of neuropathy; specifically decreased sensation along the lateral distal left foot and the right knee.  His reflex exam found hypoactivity in the bilateral knee jerk and bilateral ankle jerk results, but normal plantar results.  There was no evidence of ankylosis.  His range of motion was as follows: flexion from zero to 55 degrees with pain at 55 degrees; extension from zero to 20 degrees with pain at 20 degrees; lateral flexion from zero to 25 degrees, bilaterally, with pain at 25 degrees; lateral rotation from zero to 25 degrees, bilaterally, with pain at 25 degrees.  There was no additional loss of motion upon repetitive use of the joint.  

The December 2008 VA examination report further indicated that the Veteran was employed full-time as a detective and had missed four weeks over the previous year due to his disability.  His pain was found to have significant effects on his usual occupation in that he was assigned different duties and had an increase in absenteeism.  He had been placed on administrative duty (light duty) pending release to full duty by his neurosurgeon.  The effects of this disability moderately affected his ability to perform chores in that he was unable to complete chores that involved heavy lifting.  His recreation was also affected in that he could no longer hunt or participate in sports.  The examiner also noted that the Veteran could not sit or stand for prolonged periods of time.  There was, however, no affect on feeding, bathing, dressing, toileting, or grooming.

In his March 2010 VA Form 9, the Veteran stated that his low back disability had worsened, thereby prompting an increased rating claim that has not been fully adjudicated by the AOJ and so is referred to the AOJ in the introduction of this decision.  Pursuant to that claim, the Veteran underwent another VA medical examination in July 2010.  The results of this examination, undergone after the reduction had taken place, are largely irrelevant to the question of whether, based on the evidence at the time, the February 2009 reduction was proper.  The issue of whether that July 2010 examination evinces an increased level of the Veteran's low back disability is the issue referred back to the AOJ.

Comparing the July 2007 and December 2008 examinations, the Veteran's range of motion has improved to a level whereby his symptoms more nearly approximate the criteria for a 20 percent evaluation.  In fact, the record shows an improvement 
in the objective findings relating to forward flexion, extension, and lateral flexion.  
While the neurologic findings may not have improved, this is not pertinent to the inquiry at hand, because a separate is in effect that contemplates such symptoms, and that rating has not been reduced.  

The Board acknowledges that the findings referable to lateral rotation do not indicate improvement between the July 2007 and December 2008 examinations.  However, such findings, when viewed in light of the overall evidence, do not dissuade from the conclusion that overall improvement in the Veteran's disability picture has been realized.

Moreover, these examinations, performed more than a year apart, show that the improvement has been sustained.  Despite the intervening motor vehicle accident, the July 2007 and December 2008 VA medical examinations show a pattern of improvement.  In addition to showing improvement over the September 2005 examination upon which the 40 percent evaluation was based, the December 2008 examination also showed improvement when compared to the July 2007 examination.  The latter examination showed an increase in flexion, extension, and bilateral lateral flexion, with a seven degree decrease in lateral rotation, bilaterally.  Moreover, while the September 2005 examination did not address the affects of this condition on the Veteran's activities of daily living, a comparison between the listed affects on activities of daily living between the July 2007 and December 2008 examination likewise shows a pattern of improvement in the Veteran's ability to function under the ordinary conditions of life.  Although the affect of this disability on the Veteran's occupation, to wit his transfer to administrative duties, has remained constant the noted improvements in his range of motion and activities of daily living are sufficient to warrant the reduction.  As such, the reduction to 20 percent was proper and the Veteran is not entitled to a restoration of the earlier 40 percent evaluation.  

Again, the file contains a July 2010 VA examination.  While the results of such examination do reflect some decrease in range of motion as compared to the findings shown in December 2008, this does not establish that the improvements between July 2007 and December 2008 were not maintained under the ordinary conditions of life.  Indeed, with the passage of time it was not uncommon for a disability to worsen.  As the most recent examination is a full 3 years following the July 2007 examination that triggered the 40 percent evaluation, it is too remote in time to meaningfully counter the finding that improvement was maintained.  In this regard, the Board notes that there is no requirement that the improvement last eternally, just for a reasonable enough period to conclude that it was maintained, which, as discussed, has been established here.

In sum, the reduction of the Veteran's disability rating for lumbar strain from 40 to 20 percent was proper and the petition for restoration is denied.  In so concluding, the Board has considered the applicability of the benefit of the doubt rule.  As the preponderance of the evidence is in favor of the reduction and against the claim for restoration, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to restoration of a 40 percent rating for lumbar strain with degenerative disc disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


